DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2930219 A1 to Louven et al. (hereinafter Louven).
Regarding claims  1-6, 8, 9, and 11, Louven teaches in the examples a primer containing triethylenediamine catalyst and solvents (MW 112 g/mol) and a polyurethane hot melt adhesive (para 103-111). Louven also teaches a method of joining two workpieces (See abstract) by treating the surface of two PVC panels with the above primers at a thickness of 6 microns (para 103), the primers are dried by removing the solvent and after the solvent is removed the polyurethane hot melt adhesive is applied upon the pre-treated PVC panels at a thickness of 60 microns (para 109). The PVC plates coated with the adhesive is then brought into contact with a PVC film and pressed, heated and cured to form a film body (para 112-113). The above polyurethane adhesive meets the claimed crosslinkable thermoplastic, the triethylenediamine meets the catalyst that promotes curing, and the adhesive layer on top of the primer meets the claimed contacting the catalyst with the surface of the adhesive step. Louven also teaches the catalyst primer is applied to only one side of one PVC plate, or to both PVC plates, (para 114-115). The above meets claims 1-6, 8, 9, and 11.

Regarding claim 7, Louven teaches the catalyst of the primer diffuses into the adhesive layer and accelerators the crosslinking (para 31-32). 
Louven is silent regarding solubility parameter properties, SP. 
However, Louven teaches a substantially identical adhesive agent and catalyst, specifically, a polyurethane and triethylenediamine. Similarly, the Applicant cites the same triethylenediamine catalyst example in para 71 of their US publication, and the same polyurethane example as the adhesive in para 65 of their publication. Furthermore, the Applicant cites in para 75-78 of their publication that it is the SP value that allows to the catalyst to diffuse into the adhesive agent, and this is further evident that the polyurethane and triethylenediamine of Louven have the SP values because Louven also teaches the catalyst of the primer diffuses into the adhesive layer and accelerators the crosslinking (para 31-32).
Thus, one skilled in the art would have a reasonable expectation for the polyurethane and triethylenediamine of Louven to have the claimed SP properties because Louven teaches a substantially identical adhesive agent and catalyst, specifically, a polyurethane and triethylenediamine, which the Applicant cites are examples of catalyst and adhesives in their US publication, and the Applicant cites in para 75-78 of their publication that it is the SP value that allows for the catalyst to diffuse into the adhesive agent, and this is further evident that the polyurethane and triethylenediamine of Louven have the SP values because Louven also teaches the catalyst of the primer diffuses into the adhesive layer and accelerators the crosslinking (para 31-32). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
	
Claim(s) 1-6, 8, 9, and 11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19924139 A1 to Hoffman et al. (hereinafter Hoffman).
Regarding claims 1- Hoffman teaches a primer composition comprising tertiary amine catalyst and volatile solvents, and polyurethane hot melt adhesive (See abstract), and a bonding method where the primer catalyst is applied to at least one substrate, the polyurethane adhesive is applied to at least one surface of the parts to be bonded/joined, (para 13). Specifically, in the examples, the primer with 2 6-dimethylmorpholineethylether (MW 300) is applied to PVC films and dried, the polyurethane adhesive was then applied to the PVC films at a layer of 80-100 microns think, and the films were clamped together and cured (para 31), which meets claims 1-6, 8, 9, and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman.
Regarding claim 10, Hoffman further teaches that suitable tertiary amines that can be used as catalyst include bisdimethylaminoethyl ether, (para 21), which demonstrates that bisdimethylaminoethyl ether is known suitable catalyst for primers. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louven as applied to claim 1 above, and further in view of Hoffman.
Regarding claim 10, as cited above and incorporated herein, Louven teaches claim 1. Louven further teaches the catalyst can be triethylenediamine or benzyldimethylamine.
Louven does not explicitly teach the amines cited in claim 10.
However, as cited above and incorporated herein, Hoffman teaches the same field of amine catalyst primers for lamination with polyurethane adhesives as cited above in Louven. Hoffman further teaches that suitable tertiary amines that can be used as catalyst include dimethylbenzylamine or bisdimethylaminoethyl ether, (para 21), which demonstrates that bisdimethylaminoethyl ether is known suitable catalyst for primers. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the bisdimethylaminoethyl ether of Hoffman for the catalyst o Louven because Hoffman teaches the same field of amine catalyst primers for lamination with polyurethane adhesives as cited above in Louven, and Hoffman further teaches that suitable tertiary amines that can be used as catalyst include dimethylbenzylamine or bisdimethylaminoethyl ether, (para 21), which demonstrates that bisdimethylaminoethyl ether is known suitable catalyst for primers. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766